 

Case 20-10343-LSS Doc 4903 Filed 05/24/21 Page 1 of3

 

16th May 2021

Justice Lauri Selbar Silverstein

BSA Bankruptcy Case
824 Market Street 6th Floor
Wilmington, DE 19801

Claim + SAR

Honorable Judge Silverstein,

Your Honor my name L(t am 64 years old. When I was 13

years old and in Boy Scout Camp. | met a leader nancd He is
shorter than me and 20 Ibs. lighter. When he asked me to grab his wrist..

When I did he used his martial art skills to put me down. He told me he has a
biack belt in Jujitsu. If | wanted to learn some of those skills he would teach
me. We met in a camp mecting room. He showed me some moves and put me
in a hoid I could not get out of. One of the moves is called a Full Nelson, with

his feet. After about 30 minutes I was about to leave, he put me in a hold I

 

some issues but I can tell you this. The effects on me were life long. I never
told anyone. [ am married and have a family. 50 years went by. While watching
the news, a report of a man committed suide in jail by hanging himself. Named
PF Two kids in his neighborhood acussed him of sexual! abuse. |
heard this and [ told my wife. They finally caught him and [ wonder how many
kids had been assaulted over the years. She asked what that was all about. I
told her and my two daughters. The sick thing a man with that name has done
to me. This lawsuit was 10 to 15 years later. I began to look for this man. I
guessed his age and found some important men with similar names. There is
no way to find him dead or alive except with pictures and personal information.
Attached is a list of some men that I found. He was a Boy Scout leader and this
happened at Boyscout Camp. I still Jive in the same town.

FILED
N21MAY 24 AM 9: 43
CLERK

US BANKRUP .
MISTRICT OF bey Anek
 

Case 20-10343-LSS Doc 4903 Filed 05/24/21 Page 2 of 3

This case is something to set a president about sexual abuse thar is
kept hidden. I believe hiding that hiding that information was wrong. Many kids
were ashamed like me and told no one. The shame you know is terrible.

Sincerely,

 

 
List of names:

Case 20-10343-LSS Doc 4903 Filed 05/24/21 Page 3 of 3

 

 
